   Case 2:18-mj-00524-LRL Document 1 Filed 12/04/18 Page 1 of 2 PageID# 1
                                                                   FILED

                   IN THE UNITED STATES DISTRICT COURT           DEC -4 2018

                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                                            CLERK U.S. DISTRICT COURT
                                                                  NORFOLK. VA
                            NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                               Case No.
                                                          52'Z
                                       Court Date;   January 9, 2019
TYRELL L. HATTON




                           CRIMINAL INFORMATION


              (Misdemeanor)- Violation Notice No. 6338768

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about November 24, 2018, at the Navy Exchange at Naval

Air Station Oceana, Virginia Beach, Virginia, in the Eastern District

of Virginia, the defendant, TYRELL L. HATTON, did willfully and

knowingly steal and purloin property of the United States of a value

less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)

                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney




                            By:             u
                                   lames T. Cole
                                  'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax:(757) 441-3205
                                  James.ColeOusdoj.qov
   Case 2:18-mj-00524-LRL Document 1 Filed 12/04/18 Page 2 of 2 PageID# 2




                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.



                                   X
                             Pames T. Cole
                           'special Assistant U.S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.ColeOusdoj.gov




                            Date
